         Case 3:17-cv-03471-MAS-TJB Document 51-5 Filed 11/16/18 Page 1 of 4 PageID: 2077




CONFIDENTIAL                                                                     STERNBERG_000345
         Case 3:17-cv-03471-MAS-TJB Document 51-5 Filed 11/16/18 Page 2 of 4 PageID: 2078




CONFIDENTIAL                                                                     STERNBERG_000346
         Case 3:17-cv-03471-MAS-TJB Document 51-5 Filed 11/16/18 Page 3 of 4 PageID: 2079




CONFIDENTIAL                                                                     STERNBERG_000347
         Case 3:17-cv-03471-MAS-TJB Document 51-5 Filed 11/16/18 Page 4 of 4 PageID: 2080




CONFIDENTIAL                                                                     STERNBERG_000348
